Citation Nr: 1707735	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  11-21 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for scar of the right knee status post arthroscopy and osteotomy, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative joint disease of the right knee with limitation of flexion, rated as 10 percent disabling prior to May 12, 2015, and as 30 percent disabling until March 8, 2016.

3.  Entitlement to an increased rating for instability of the right knee, rated as 10 percent disabling prior to March 8, 2016.  

4.  Entitlement to an increased rating for degenerative joint disease of the right knee with limitation of extension, rated as 10 percent disabling from January 25, 2013, to March 8, 2016. 

5.  Entitlement increased rating for degenerative joint disease of the left knee with limitation of flexion, rated as10 percent disabling prior to May 12, 2015, and as 20 percent disabling thereafter.

6.  Entitlement to an increased rating for instability of the left knee, rated as 10 percent disabling since January 25, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1976 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  Subsequent to the April 2010 rating decision that denied an increased rating for degenerative joint disease of the right and left knee, the Veteran was awarded increased and separate ratings for his knee disabilities, as reflected on the title page.  With regard to the right knee, the Veteran is currently in receipt of a temporary total 100 percent rating for convalescence following a total right knee replacement.  Thus, the Board will address whether an increased rating was warranted for the time period prior to the currently assigned 100 percent rating, or, prior to March 8, 2016.  In October 2016, the Veteran testified before the Board at a hearing at the VA Central Office.  
FINDINGS OF FACT

1.  At his October 2016 hearing, the Veteran requested that his appeal with regard to the issue of entitlement to an increased rating for scar of the right knee status post arthroscopy and osteotomy be withdrawn.

2.  Prior to January 25, 2013, the Veteran's degenerative joint disease of the right knee was manifested by limitation of motion greater than 45 degrees flexion.  It was manifested by dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.

3.  From January 25, 2013, to May 12, 2015, the Veteran's degenerative joint disease of the right knee was manifested by limitation of motion on flexion to 40 degrees, with pain.  There was a negative physical finding of episodes of locking or effusion into the joint.

4.  From May 12, 2015, to March 8, 2016, the Veteran's degenerative joint disease of the right knee was manifested by limitation of motion on flexion to 15 degrees, with pain.

5.  Prior to May 12, 2015, the Veteran's right knee was manifested by mild instability demonstrated on examination.

6.  From May 12, 2015, to March 8, 2016, the Veteran's right knee was manifested by moderate instability demonstrated on examination.

7.  Prior to January 25, 2013, the Veteran's right knee had full extension.

8.  From January 25, 2013, to March 8, 2016, the Veteran's right knee was manifested by limitation of extension to 10 degrees.

9.  Prior to May 12, 2015, degenerative joint disease of the left knee was manifested by limitation of motion greater than 45 degrees.

10.  Since May 12, 2015, the Veteran's degenerative joint disease of the left knee was manifested by limitation of motion on flexion to 30 degrees.

11.  Prior to January 25, 2013, instability of the left knee was not shown.

12.  Since January 25, 2013, the Veteran's instability of the left knee has been mild in degree.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for scar of the right knee status post arthroscopy and osteotomy have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. Prior to and up until January 25, 2013, the criteria for an increased 20 percent rating for dislocated semilunar cartilage with frequent episodes locking, pain, and effusion of the right knee joint have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5258 (2016).

3.  From January 25, 2013, to May 12, 2015, the criteria for a increased 20 percent rating for degenerative joint disease of the right knee with limitation of flexion have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5260 (2016).

4.  From May 12, 2015, to March 8, 2016, the criteria for a rating in excess of 30 percent for degenerative joint disease of the right knee with limitation of flexion have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5260 (2016).

5.  Prior to May 12, 2015, the criteria for a rating in excess of 10 percent for instability of the right knee have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5257 (2016).

6.  From May 12, 2015, to March 8, 2016, the criteria for an increased 20 percent rating for instability of the right knee have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5257 (2016).

7.  Prior to January 25, 2013, the criteria for a compensable rating for degenerative joint disease of the right knee with limitation of extension have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5261 (2016).

8.  From January 25, 2013, to March 8, 2016, the criteria for a rating in excess of 10 percent for degenerative joint disease of the right knee with limitation of extension have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5261 (2016).

9.  Prior to May 12, 2015, the criteria for a rating in excess of 10 percent for degenerative joint disease of the left knee with limitation of flexion have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5260 (2016).

10.  Since May 12, 2015, the criteria for a rating in excess of 20 percent for degenerative joint disease of the left knee with limitation of flexion have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5260 (2016).

11.  Prior to January 25, 2013, the criteria for a compensable rating for instability of the left knee have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5257 (2016).

12.  Since January 25, 2013, the criteria for a rating in excess of 10 percent for instability of the left knee have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5257 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204 (c). 

In August 2011, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issue of issue of entitlement to an increased rating for right and left knee disabilities as identified in the August 2011 statement of the case. The issue of entitlement to an increased rating for a scar of the right knee was later added to the appeal, and was addressed by the July 2015 supplemental statement of the case.

At his 2016 hearing,  the Veteran stated that he no longer wished to pursue the claim of entitlement to an increased rating for scar of the right knee status post arthroscopy and osteotomy.  The Board finds that the Veteran's statement of intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal, there remain no allegations of errors of facts or law for appellate consideration concerning that issue.  The Board therefore has no jurisdiction to review the issue.

Accordingly, the issue of entitlement to an increased rating for scar of the right knee status post arthroscopy and osteotomy is dismissed.

Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  At his hearing, the Veteran, through his representative, stated that the most recent 2015 VA examination was adequate to evaluate the claim.

Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.14 , 4.40, 4.45; Johnson v. Brown, 9 Vet. App. 7 (1996). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a , Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability. 38 C.F.R. § 4.14; VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

The Veteran's right and left knee disabilities have been rated or considered based upon limitation of flexion, limitation of extension, and instability of the joint.  Since March 8, 2016, the Veteran has been in receipt of a 100 percent temporary total rating based upon convalescence following a total right knee replacement.  Accordingly, with regard to the right knee, the Board will focus its analysis on the ratings assigned prior to the 100 percent rating, or, prior to March 8, 2016.  

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under 5257, which contemplates recurrent subluxation or lateral instability of the knees, a 10 percent rating is warranted for slight impairment, a 20 percent rating is warranted for moderate impairment, and a 30 percent rating is warranted for severe impairment.  38 C.F.R. § 4.71a, DC 5257.

The Veteran filed his claim for increased rating in January 2010.  An August 2009 VA examination demonstrates reported symptoms of weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, deformity, and pain of the right knee.  The Veteran reported experiencing flare-ups 4 times per week that lasted on average about 5 hours.  He had undergone a tibial osteotomy in June 2009.  On physical examination, there was edema, tenderness, and guarding of the right knee.  There were no signs of instability or subluxation.  There was acquired genu recurvatum with weakness and insecurity on weight bearing, locking pain, and crepitus.  There was no indication of genu recurvatum of the left knee.  Range of motion of the right knee was 0-95, and for the left knee 0-140.  There was additional functional loss by way of pain, fatigue, weakness, lack of endurance and incoordination on the right side, but not on the left.  There was slight instability of the medial and lateral collateral ligaments and anterior and posterior cruciate ligaments of the right knee.  There was moderate severity of pain on testing of the medial and lateral meniscus.  It was noted that he was status post arthroscopic meniscus repair with persistent mechanical symptoms and joint swelling.  Ligaments of the left knee were intact.

An October 2009 VA treatment record showed full extension and 110 degrees of flexion of the right knee.  There was some medial pain.  He was stable to varus and valgus stress.  Anterior/posterior, Lachman sign, and McMurray's signs were negative.  In March 2010, it was noted that there was limited range of motion of the right knee.  There was no varus or valgus deformity.  A June 2010 treatment record reflects active range of motion of the right knee from 0-50 degrees, and passive range of motion from 0-75 degrees.  The assessment was severe degenerative joint disease of the right knee.

On January 2013 VA examination, the Veteran reported that the pain and instability of the right knee had worsened.  He experienced a daily flare of pain after working.  Range of motion testing of the right knee showed extension limited to 10 degrees and flexion limited to 40 degrees, with pain beginning at 10 degrees, and of the left knee, extension was normal and flexion was to 100 degrees, with pain at end range.  It was noted that the Veteran could not climb stairs, but instead crawled up the stairs at home.  He was unable to conduct repetitive testing due to pain.  He experienced functional loss to include less movement than normal, weakened movement, incoordination on the right side, pain on movement, swelling on the right side, and instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing on the right side.  Joint stability testing reflected an inability to test the right side.  On the left, there was a 1+ ligamental deficit of the left knee.  There was evidence of a meniscal tear on the right side with frequent episodes of joint pain, but no associated locking or joint effusion.  It was noted that the Veteran used a right knee brace for stability and walked with a cane for stability of the right knee.  It was noted that the Veteran was employed as a supervisor in a kitchen.

VA treatment records reflect that in July 2013, the Veteran reported severe pain of the knees.  He reported giving out and buckling of the left knee.  He reported that he was 3 years away from retiring from his job and wanted to hold off on additional surgery until then.  He walked with an antalgic gait.  He had mild varus deformity.  There was flexion to 120 degrees with pain, and full extension.  He was stable to valgus and varus testing and when testing the cruciates.  In July 2014, he reported some occasional giving way of his knees.  He had bilateral knee braces.  Range of motion of the knees was 0-100, bilaterally.  There was no tenderness to palpation.  He was noted to suffer from degenerative joint disease of the knees.

In February 2015, the Veteran submitted two statements from work colleagues reporting that as a kitchen supervisor, he must walk, bend, and stand for prolonged periods of time.  He had been assigned to other duties that were more sedentary due to his knee disabilities.  Even in the lighter duty position, he still experienced pain when on his feet.

On May 2015 VA examination, it was noted that the Veteran's flare-ups and functional loss resulted in in pain and instability.  Range of motion testing of the right knee was from 0-20 degrees.  Testing of the left knee was from 0-40 degrees.  There was pain on range of motion testing.  There was no localized tenderness or pain on palpation.  There was evidence of pain on weightbearing.  Repetitive testing on the right could not be accomplished due to pain.  On the left, repetitive testing showed extension to 0 and flexion to 30 degrees.  The Veteran was additionally limited by pain, fatigue, and weakness.  Additional functional loss on the right side would result in limitation to 10 degrees flexion.  It was noted that the examination neither supported or contradicted the Veteran's statements describing functional loss with repetitive use over time.  Stability testing resulted in a finding of no lateral instability or recurrent subluxation of either knee.  On examination, there was a finding of joint instability in both knees.  The right knee was 2+ on Lachman test, posterior drawer test, and varus/valgus stress.  On the left, the knee was 2+ on Lachman test, but the left knee was normal on other stability testing.  The Veteran's residuals due to his previous right meniscectomy were weakness, pain, and limitation of motion.  It was noted that the Veteran had to take a lot of time off of work due to pain and instability.

A February 2016 VA treatment records reflects that the Veteran was preparing to undergo a total right knee replacement.  He had a sensation of locking and popping of the knee.  There was some mild tenderness to palpation of the medial joint line.  Range of motion of the right knee was from 0-100.  His knee felt stable with varus and valgus stress, though there was 1+ Lachman's.  There was a negative posterior drawer and McMurray's test.

At his October 2016 hearing before the Board, the Veteran reported that his left knee would buckle daily and that he needed a left knee replacement.  He reported that he could walk for 15-20 minutes before he needed to rest.  He reported that he wore knee braces when he was at work.  He would take days off of work each week due to his knee pain.  Before his knee surgery, his right knee would lock constantly.

First, with regard to the right knee, the Board finds that an increased rating is warranted as follows.  

Prior to January 25, 2013, the evidence supports an increased rating of 20 percent under DC 5258, which provides for a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion of the joint.  In this case, the Veteran has been diagnosed with a meniscus tear of the right knee, status post meniscectomy.  While the Veteran is currently in receipt of a 10 percent rating for this period of time based upon arthritis with noncompensable limitation of motion (DCs 5003, 5260), the Board finds that it would be more accurate and beneficial to the Veteran to rate him as 20 percent disabling under DC 5258 because that code describes his predominant disability symptoms.  An increased, rather than separate, rating is warranted, as the Veteran's limitation of motion and pain is contemplated when assigning the 20 percent rating under DC 5258 (self-described locking).

Since January 25, 2013, when on VA examination the Veteran was shown to be limited to 40 degrees flexion, an increased 20 percent rating pursuant to DC 5260, rather than DC 5258, is warranted.  Such is the case because at this time, the Veteran's flexion was limited to less than 45 degrees.  Also on examination, it was specifically noted that his meniscus injury did not result in locking or joint effusion, thus DC 5258 would no longer be the appropriate code.  The Board notes that on examination, the Veteran felt pain at 10 degrees flexion and was unable to repetitively flex the knee due to pain.  However, the Board has considered the Veteran's pain on flexion when assigning the increased 20 percent rating under DC 5260.  In that regard, in July 2013 and July 2014, the Veteran was able to flex the knee to a much greater degree, such as to 100 degrees and 120 degrees.  These findings indicate that the Veteran's right knee flexion was not so severe for this time period as to warrant a higher rating based upon pain or functional loss alone, as the evidence as a whole does not support a finding of a more severe disability.  

The Board finds that a rating higher than 30 percent for flexion is not warranted for the period from May 12, 2015, to March 8, 2016, as the results on 2015 VA examination were taken into consideration when assigning the higher 30 percent rating.  A rating higher than 30 percent for limitation of flexion is not available under the diagnostic criteria.  To that extent, a February 2016 treatment record again showed much greater flexion of the right knee, to 100 degrees.  

An increased rating for limitation of extension of the right knee is not warranted.  Prior to January 25, 2013, the Veteran had full extension of the right knee, therefore a compensable rating under DC 5261 is not warranted.  Since that period of time, and until his current 100 percent rating, extension limited to greater than 10 degrees was not shown.  Thus, a rating higher than 10 percent is not warranted.

With regard to right knee instability, the Board finds that the assigned 10 percent rating is sufficient until May 12, 2015.  Until that time, stability testing showed no more than mild joint instability.  On August 2009 VA examination, slight instability of the right knee joint was shown.  Although stability testing was not able to be conducted on January 2013 VA examination, treatment records dated prior to and subsequent to that examination in May 2010 and in July 2013 showed either no evidence of joint instability or just mild varus deformity.  The Board notes that the Veteran reported buckling and giving way of the knee during that period of time, and a 10 percent rating takes into account those reported symptoms.  Significantly, the objective medical evidence did not show more than a mild instability of the right knee.  However, from May 12, 2015, the date of VA examination, to March 8, 2016, the Board finds that a 20 percent rating is warranted for moderate joint instability of the right knee pursuant to DC 5257.  The Board assigns this higher rating when taking into account that on Lachman test, Posterior drawer test, and valgus/varus stress test, the Veteran was unstable at 2+, rather than 1+ as previously.  This indicated a worsening of the Veteran's instability and warrants a higher, or 20 percent, rating.  Severe instability of the joint was not shown either on VA examination or in the treatment records.  

The Board notes that on 2009 VA examination, genu recurvatum was found on examination.  However, on all VA examinations conducted since that time, it was found that the Veteran did not suffer from genu recurvatum.  Given that the VA examinations conducted during the appeal period do not demonstrate genu recurvatum, the Board finds that a separate 10 percent rating for that disability is not warranted.  Moreover, the Veteran's laxity of the joint due to instability has already been considered pursuant to DC 5257.  

With regard to the Veteran's left knee, the Board finds that higher or separate ratings are not warranted.  With regard to his degenerative arthritis with limitation of flexion, the initial 10 percent rating was awarded based upon pain on movement.  Flexion of the left knee was not limited to meet the criteria of a 10 percent rating under the criteria for the period prior to May 12, 2015.  On May 12, 2015, VA examination, flexion of the left knee was limited to 30 degrees, even on repetition.  From that time forward, he has been awarded a 20 percent rating pursuant to DC 5260 for limitation of flexion to 30 degrees.  More severe limitation of flexion has not been demonstrated.  Limitation of extension has not warranted a compensable rating throughout the appeal period.  

With regard to the Veteran's left knee instability, prior to the January 25, 2013, VA examination, there was no medical evidence to support a finding of subluxation or instability of the left knee.  Thus, a compensable rating pursuant to DC 5257 was not warranted.  Since January 25, 2013, no more than mild instability of the left knee joint has been shown.  The Board notes that on May 2015 VA examination, the Veteran was shown to be limited to 2+ on Lachman test, however, all other stability testing was normal.  When taking into consideration the results on stability testing, as well as the treatment records of record, the Board finds evidence of no more than mild instability of the left knee.  In so finding, the Board notes the Veteran's report that his left knee buckles daily.  However, moderate instability of the knee joint was not shown on examination.  Specifically, lateral instability of the knee joint was not shown on VA examination, and his posterior, medial, and lateral ligaments were intact.

Finally, the Board finds that a higher or separate 20 percent rating pursuant to DC 5003 is not warranted at any time during the appeal period.  While the Veteran has two major joints affected by arthritis, he has also suffered from limitation of motion of the knees throughout the appeal period, and has thus been rated pursuant to DCs 5260 and 5261 instead.  Absence of limitation of motion is necessary to be considered under DC 5003.

The Veteran contends that his right and left knee disabilities flare up when completing certain activities, causing functional loss by way of pain and limitation of activities.  The Board also notes that on VA examinations, the Veteran experienced additional functional loss on repetitive motion.  However, even when the Veteran does experience flare-ups of his knee disabilities, the Board finds it unlikely, and there is no medical evidence which suggests that, on repetitive use, the knees would be restricted by pain or other factors to be limited in flexion or extension such that a higher rating and/or a separate rating would be warranted under DC 5260 or 5261 at any time during the appeal period.  The Board has carefully considered and factored in the Veteran's functional loss and limitation on repetition for the entire appeal period.  However, the Board finds that the evidence is against a finding that any further limitation due to pain results in the knees being limited to a sufficient extent to warrant a higher rating or any separate rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Extraschedular Considerations

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111   (2008).  38 C.F.R. § 3.321 (b)(1).

The competent evidence of record shows that the Veteran's knee disabilities are primarily manifested by pain, tenderness and limitation of motion. The rating criteria for the knees reasonably describe the Veteran's disability level and are broad enough to allow for any related symptomatology that affects the Veteran's ability to move the knees, walk, and attend to activities of daily living to include his occupation.  Many of the applicable diagnostic codes used to rate knee disabilities provide for ratings based on limitation of motion.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss consistent with the Veteran's disability picture. Therefore, the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by functional impairments.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun, 22 Vet. App. at 111. 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran is service-connected for multiple disabilities.  There is no additional impairment that has not been attributed to a specific service-connected disability; all of the pertinent symptoms and manifestations have been attributed to the appropriate service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181   (1998).  The evidence does not indicate that this is a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran has not contended that his knee disabilities prevent employment.  While he has been accommodated by his employer for his service-connected knee disabilities, and has taken a significant of time off of work due to his knee disabilities, he has not stated during the appeal period that his knee disabilities prevent his employment.  The issue is not otherwise raised by the evidence of record.  Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

The claim of entitlement to an increased rating for scar of the right knee status post arthroscopy and osteotomy is dismissed.

Prior to and up until January 25, 2013, an increased 20 percent rating for dislocated semilunar cartilage with frequent episodes locking, pain, and effusion of the right knee joint is granted, subject to the laws and regulations governing the distribution of monetary awards.

From January 25, 2013, to May 12, 2015, an increased 20 percent rating for degenerative joint disease of the right knee is granted, subject to the laws and regulations governing the distribution of monetary awards.

From May 12, 2015, to March 8, 2016, a rating in excess of 30 percent for degenerative joint disease of the right knee with limitation of flexion is denied.

Prior to May 12, 2015, a rating in excess of 10 percent for instability of the right knee is denied.

From May 12, 2015, to March 8, 2016, an increased 20 percent rating for instability of the right knee is granted, subject to the laws and regulations governing the distribution of monetary awards.

Prior to January 25, 2013, a compensable rating for degenerative joint disease of the right knee with limitation of extension is denied.

From January 25, 2013, to March 8, 2016, a rating in excess of 10 percent for degenerative joint disease of the right knee with limitation of extension is denied.

Prior to May 12, 2015, a rating in excess of 10 percent for degenerative joint disease of the left knee with limitation of flexion is denied.

Since May 12, 2015, a rating in excess of 20 percent for degenerative joint disease of the left knee with limitation of flexion is denied.

Prior to January 25, 2013, a compensable rating for instability of the left knee is denied.

Since January 25, 2013, a rating in excess of 10 percent for instability of the left knee is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


